1    Lynda J. Zadra-Symes (SBN 156,511)
     lynda.zadrasymes@knobbe.com
2    Jason A. Champion (SBN 259,207)
     jason.champion@knobbe.com
3    Jacob R. Rosenbaum (SBN 313,190
     jacob.rosenbaum@knobbe.com
4    KNOBBE, MARTENS, OLSON & BEAR, LLP
     2040 Main Street
5    Fourteenth Floor
     Irvine, CA 92614
6    Phone: (949) 760-0404
     Facsimile: (949) 760-9502
7
     Attorneys for Defendant
8    HYPERKIN INC.
9    Keith J. Wesley (SBN 229,276)
     kwesley@bgrfirm.com
10   David D. Kim (SBN 293,445)
     dkim@bgrfirm.com
11   Eric C. Lauritsen (SBN 301,219)
     elauritsen@bgrfirm.com
12   Milin Chun (SBN 262,674)
     mchun@bgrfirm.com
13   BROWNE GEORGE ROSS LLP
     2121 Avenue of the Stars, Suite 2800
14   Los Angeles, CA 90067
     Phone: (310) 274-7100
15   Facsimile: (310) 275-5697
16   Attorneys for Plaintiff
     ATARI INTERACTIVE, INC.
17
18                  IN THE UNITED STATES DISTRICT COURT
19                      CENTRAL DISTRICT OF CALIFORNIA
20                               WESTERN DIVISION
21   ATARI INTERACTIVE, INC.,               )   Case No. 2:19-CV-0608-CAS (AFMx)
                                            )
22                  Plaintiff,              )   Hon. Alexander F. MacKinnon
23             v.                           )
                                            )   [PROPOSED] STIPULATED
24   HYPERKIN INC.,                         )   PROTECTIVE ORDER1
                                            )
25                  Defendant.              )
26
27         1
              This Stipulated Protective Order is based substantially on the model
28   protective order provided under Magistrate Judge MacKinnon’s Procedures.
1    1.    A.     PURPOSES AND LIMITATIONS
2          Discovery in this action is likely to involve production of confidential,
3    proprietary or private information for which special protection from public
4    disclosure and from use for any purpose other than prosecuting this litigation may
5    be warranted. Accordingly, the parties hereby stipulate to and petition the Court
6    to enter the following Stipulated Protective Order. The parties acknowledge that
7    this Order does not confer blanket protections on all disclosures or responses to
8    discovery and that the protection it affords from public disclosure and use extends
9    only to the limited information or items that are entitled to confidential treatment
10   under the applicable legal principles.
11         B.     GOOD CAUSE STATEMENT
12         This action is likely to involve trade secrets, customer and pricing lists and
13   other valuable research, development, commercial, financial, technical and/or
14   proprietary information for which special protection from public disclosure and
15   from use for any purpose other than prosecution of this action is warranted. Such
16   confidential and proprietary materials and information consist of, among other
17   things, confidential business or financial information, information regarding
18   confidential business practices, or other confidential research, development, or
19   commercial information (including information implicating privacy rights of
20   third parties), information otherwise generally unavailable to the public, or which
21   may be privileged or otherwise protected from disclosure under state or federal
22   statutes, court rules, case decisions, or common law. Accordingly, to expedite the
23   flow of information, to facilitate the prompt resolution of disputes over
24   confidentiality of discovery materials, to adequately protect information the
25   parties are entitled to keep confidential, to ensure that the parties are permitted
26   reasonable necessary uses of such material in preparation for and in the conduct
27   of trial, to address their handling at the end of the litigation, and serve the ends of
28   justice, a protective order for such information is justified in this matter. It is the
1    intent of the parties that information will not be designated as confidential for
2    tactical reasons and that nothing be so designated without a good faith belief that
3    it has been maintained in a confidential, non-public manner, and there is good
4    cause why it should not be part of the public record of this case.
5          C.      ACKNOWLEDGMENT OF PROCEDURE FOR FILING UNDER
6                  SEAL
7          The parties further acknowledge, as set forth in Section 12.3, below, that
8    this Stipulated Protective Order does not entitle them to file confidential
9    information under seal; Local Civil Rule 79-5 sets forth the procedures that must
10   be followed and the standards that will be applied when a party seeks permission
11   from the court to file material under seal.
12         There is a strong presumption that the public has a right of access to judicial
13   proceedings and records in civil cases. In connection with non-dispositive
14   motions, good cause must be shown to support a filing under seal. See Kamakana
15   v. City and County of Honolulu, 447 F.3d 1172, 1176 (9th Cir. 2006), Phillips v.
16   Gen. Motors Corp., 307 F.3d 1206, 1210-11 (9th Cir. 2002), Makar-Welbon v.
17   Sony Electrics, Inc., 187 F.R.D. 576, 577 (E.D. Wis. 1999) (even stipulated
18   protective orders require good cause showing), and a specific showing of good
19   cause or compelling reasons with proper evidentiary support and legal
20   justification, must be made with respect to Protected Material that a party seeks
21   to file under seal. The parties’ mere designation of Disclosure or Discovery
22   Material as CONFIDENTIAL does not— without the submission of competent
23   evidence by declaration, establishing that the material sought to be filed under
24   seal qualifies as confidential, privileged, or otherwise protectable—constitute
25   good cause.
26         Further, if a party requests sealing related to a dispositive motion or trial,
27   then compelling reasons, not only good cause, for the sealing must be shown, and
28   the relief sought shall be narrowly tailored to serve the specific interest to be

                                              2
1    protected. See Pintos v. Pacific Creditors Ass’n., 605 F.3d 665, 677-79 (9th Cir.
2    2010). For each item or type of information, document, or thing sought to be filed
3    or introduced under seal in connection with a dispositive motion or trial, the party
4    seeking protection must articulate compelling reasons, supported by specific facts
5    and legal justification, for the requested sealing order. Again, competent evidence
6    supporting the application to file documents under seal must be provided by
7    declaration.
8          Any document that is not confidential, privileged, or otherwise protectable
9    in its entirety will not be filed under seal if the confidential portions can be
10   redacted. If documents can be redacted, then a redacted version for public
11   viewing, omitting only the confidential, privileged, or otherwise protectable
12   portions of the document, shall be filed. Any application that seeks to file
13   documents under seal in their entirety should include an explanation of why
14   redaction is not feasible.
15   2.    DEFINITIONS
16         2.1      Action: Atari Interactive, Inc. v. Hyperkin Inc., Case No. 2:19-cv-
17   00608 CAS (AFMx).
18         2.2      Challenging Party: a Party or Non-Party that challenges the
19   designation of information or items under this Order.
20         2.3      “CONFIDENTIAL” Information or Items: information (regardless
21   of how it is generated, stored or maintained) or tangible things that qualify for
22   protection under Federal Rule of Civil Procedure 26(c), and as specified above in
23   the Good Cause Statement.
24         2.4      Counsel (without qualifier): Outside Counsel of Record and House
25   Counsel (as well as their support staff).
26         2.5      Designating Party: a Party or Non-Party that designates information
27   or items that it produces in disclosures or in responses to discovery as
28

                                                 3
1    “CONFIDENTIAL” or “HIGHLY CONFIDENTIAL – ATTORNEYS’ EYES
2    ONLY”.
3          2.6     Disclosure or Discovery Material: all items or information,
4    regardless of the medium or manner in which it is generated, stored, or maintained
5    (including, among other things, testimony, transcripts, and tangible things), that
6    are produced or generated in disclosures or responses to discovery in this matter.
7          2.7     Expert: a person with specialized knowledge or experience in a
8    matter pertinent to the litigation who (1) has been retained by a Party or its counsel
9    to serve as an expert witness or as a consultant in this Action, (2) is not a past or
10   current employee of a Party or of a Party’s competitor, and (3) at the time of
11   retention, is not anticipated to become an employee of a Party or of a Party’s
12   competitor.
13         2.8     “HIGHLY CONFIDENTIAL – ATTORNEYS’ EYES ONLY”
14   Information or Items: extremely sensitive “Confidential Information or Items,”
15   disclosure of which to another Party or Non-Party would create a substantial risk
16   of serious harm that could not be avoided by less restrictive means.
17         2.9     House Counsel: attorneys who are employees of a party to this
18   Action. House Counsel does not include Outside Counsel of Record or any other
19   outside counsel.
20         2.10 Non-Party: any natural person, partnership, corporation, association
21   or other legal entity not named as a Party to this action.
22         2.11 Outside Counsel of Record: attorneys who are not employees of a
23   party to this Action but are retained to represent or advise a party to this Action
24   and have appeared in this Action on behalf of that party or are affiliated with a
25   law firm that has appeared on behalf of that party, and includes support staff.
26         2.12 Party: any party to this Action, including all of its officers, directors,
27   employees, consultants, retained experts, and Outside Counsel of Record (and
28   their support staffs).

                                               4
1          2.13 Producing Party: a Party or Non-Party that produces Disclosure or
2    Discovery Material in this Action.
3          2.14 Professional Vendors: persons or entities that provide litigation
4    support services (e.g., photocopying, videotaping, translating, preparing exhibits
5    or demonstrations, and organizing, storing, or retrieving data in any form or
6    medium) and their employees and subcontractors.
7          2.15 Protected Material: any Disclosure or Discovery Material that is
8    designated as “CONFIDENTIAL” or as “HIGHLY CONFIDENTIAL –
9    ATTORNEYS’ EYES ONLY.”
10         2.16 Receiving Party: a Party that receives Disclosure or Discovery
11   Material from a Producing Party.
12   3.    SCOPE
13         The protections conferred by this Stipulation and Order cover not only
14   Protected Material (as defined above), but also (1) any information copied or
15   extracted from Protected Material; (2) all copies, excerpts, summaries, or
16   compilations of Protected Material; and (3) any testimony, conversations, or
17   presentations by Parties or their Counsel that might reveal Protected Material.
18         Any use of Protected Material at trial shall be governed by the orders of the
19   trial judge. This Order does not govern the use of Protected Material at trial.
20   4.    DURATION
21         Once a case proceeds to trial, information that was designated as
22   CONFIDENTIAL or maintained pursuant to this protective order used or
23   introduced as an exhibit at trial becomes public and will be presumptively
24   available to all members of the public, including the press, unless compelling
25   reasons supported by specific factual findings to proceed otherwise are made to
26   the trial judge in advance of the trial. See Kamakana, 447 F.3d at 1180-81
27   (distinguishing “good cause” showing for sealing documents produced in
28   discovery from “compelling reasons” standard when merits-related documents

                                              5
1    are part of court record). Accordingly, the terms of this protective order do not
2    extend beyond the commencement of the trial.
3    5.    DESIGNATING PROTECTED MATERIAL
4          5.1     Exercise of Restraint and Care in Designating Material for
5    Protection. Each Party or Non-Party that designates information or items for
6    protection under this Order must take care to limit any such designation to specific
7    material that qualifies under the appropriate standards. The Designating Party
8    must designate for protection only those parts of material, documents, items or
9    oral or written communications that qualify so that other portions of the material,
10   documents, items or communications for which protection is not warranted are
11   not swept unjustifiably within the ambit of this Order.
12         Mass,    indiscriminate    or   routinized   designations    are   prohibited.
13   Designations that are shown to be clearly unjustified or that have been made for
14   an improper purpose (e.g., to unnecessarily encumber the case development
15   process or to impose unnecessary expenses and burdens on other parties) may
16   expose the Designating Party to sanctions.
17         If it comes to a Designating Party’s attention that information or items that
18   it designated for protection do not qualify for protection at all or do not qualify
19   for the level of protection initially asserted, that Designating Party must promptly
20   notify all other Parties that it is withdrawing the inapplicable designation.
21         5.2     Manner and Timing of Designations. Except as otherwise provided
22   in this Order (see, e.g., second paragraph of section 5.2(a) below), or as otherwise
23   stipulated or ordered, Disclosure or Discovery Material that qualifies for
24   protection under this Order must be clearly so designated before the material is
25   disclosed or produced.
26         Designation in conformity with this Order requires:
27                 (a) for information in documentary form (e.g., paper or electronic
28   documents, but excluding transcripts of depositions or other pretrial or trial

                                              6
1    proceedings), that the Producing Party affix at a minimum, the legend
2    “CONFIDENTIAL” or “HIGHLY CONFIDENTIAL – ATTORNEYS’ EYES
3    ONLY” to each page that contains protected material. If only a portion of the
4    material on a page qualifies for protection, the Producing Party also must clearly
5    identify the protected portion(s) (e.g., by making appropriate markings in the
6    margins).
7          A Party or Non-Party that makes original documents available for
8    inspection need not designate them for protection until after the inspecting Party
9    has indicated which documents it would like copied and produced. During the
10   inspection and before the designation, all of the material made available for
11   inspection shall be deemed “HIGHLY CONFIDENTIAL – ATTORNEYS’
12   EYES ONLY.” After the inspecting Party has identified the documents it wants
13   copied and produced, the Producing Party must determine which documents, or
14   portions thereof, qualify for protection under this Order. Then, before producing
15   the specified documents, the Producing Party must affix the appropriate
16   “CONFIDENTIAL” or “HIGHLY CONFIDENTIAL – ATTORNEYS’ EYES
17   ONLY” legend to each page that contains Protected Material. If only a portion or
18   portions of the material on a page qualifies for protection, the Producing Party
19   also must clearly identify the protected portion(s) (e.g., by making appropriate
20   markings in the margins) and must specify, for each portion, the level of
21   protection being asserted.
22                (b) for testimony given in deposition or in other pretrial or trial

23   proceedings, that the Designating Party identify on the record, before the close of
24   the deposition, hearing, or other proceeding, all protected testimony and specify
25   the level of protection being asserted. When it is impractical to identify separately
26   each portion of testimony that is entitled to protection and it appears that
27   substantial portions of the testimony may qualify for protection, the Designating
28   Party may invoke on the record (before the deposition, hearing, or other

                                              7
1    proceeding is concluded) a right to have up to 21 days to identify the specific
2    portions of the testimony as to which protection is sought and to specify the level
3    of protection being asserted. Only those portions of the testimony that are
4    appropriately designated for protection within the 21 days shall be covered by the
5    provisions of this Stipulated Protective Order. Alternatively, a Designating Party
6    may specify, at the deposition or up to 21 days afterwards if that period is properly
7    invoked, that the entire transcript shall be treated as “CONFIDENTIAL” or
8    “HIGHLY CONFIDENTIAL – ATTORNEYS’ EYES ONLY.”
9          Parties shall give the other parties notice if they reasonably expect a
10   deposition, hearing or other proceeding to include Protected Material so that the
11   other parties can ensure that only authorized individuals who have signed the
12   “Acknowledgment and Agreement to Be Bound” (Exhibit A) are present at those
13   proceedings. The use of a document as an exhibit at a deposition shall not in any
14   way    affect   its   designation     as       “CONFIDENTIAL”          or   “HIGHLY
15   CONFIDENTIAL – ATTORNEYS’ EYES ONLY.”
16         Transcripts containing Protected Material shall have an obvious legend on
17   the title page that the transcript contains Protected Material, and the title page
18   shall be followed by a list of all pages (including line numbers as appropriate)
19   that have been designated as Protected Material and the level of protection being
20   asserted by the Designating Party. The Designating Party shall inform the court
21   reporter of these requirements. Any transcript that is prepared before the
22   expiration of a 21-day period for designation shall be treated during that period
23   as if it had been designated “HIGHLY CONFIDENTIAL – ATTORNEYS’
24   EYES ONLY” in its entirety unless otherwise agreed. After the expiration of that
25   period, the transcript shall be treated only as actually designated.
26                (c) for information produced in some form other than documentary
27   and for any other tangible items, that the Producing Party affix in a prominent
28   place on the exterior of the container or containers in which the information or

                                                8
1    item is stored the legend “CONFIDENTIAL” or “HIGHLY CONFIDENTIAL –
2    ATTORNEYS’ EYES ONLY.” If only a portion or portions of the information
3    warrants protection, the Producing Party, to the extent practicable, shall identify
4    the protected portion(s) and specify the level of protection being asserted.
5          5.3    Inadvertent Failures to Designate. If timely corrected, an inadvertent
6    failure to designate qualified information or items does not, standing alone, waive
7    the Designating Party’s right to secure protection under this Order for such
8    material. Upon timely correction of a designation, the Receiving Party must make
9    reasonable efforts to assure that the material is treated in accordance with the
10   provisions of this Order.
11   6.    CHALLENGING CONFIDENTIALITY DESIGNATIONS
12         6.1    Timing of Challenges. Any Party or Non-Party may challenge a
13   designation of confidentiality at any time that is consistent with the Court’s
14   Scheduling Order.
15         6.2    Meet and Confer. The Challenging Party shall initiate the dispute
16   resolution process under Local Rule 37-1 et seq.
17         6.3    Joint Stipulation. Any challenge submitted to the Court shall be via
18   a joint stipulation pursuant to Local Rule 37-2.
19         6.4    The burden of persuasion in any such challenge proceeding shall be
20   on the Designating Party. Frivolous challenges, and those made for an improper
21   purpose (e.g., to harass or impose unnecessary expenses and burdens on other
22   parties) may expose the Challenging Party to sanctions. Unless the Designating
23   Party has waived or withdrawn the confidentiality designation, all parties shall
24   continue to afford the material in question the level of protection to which it is
25   entitled under the Producing Party’s designation until the Court rules on the
26   challenge.
27   ///
28   ///

                                              9
1    7.    ACCESS TO AND USE OF PROTECTED MATERIAL
2          7.1      Basic Principles. A Receiving Party may use Protected Material that
3    is disclosed or produced by another Party or by a Non-Party in connection with
4    this Action only for prosecuting, defending or attempting to settle this Action.
5    Such Protected Material may be disclosed only to the categories of persons and
6    under the conditions described in this Order. When the Action has been
7    terminated, a Receiving Party must comply with the provisions of section 13
8    below (FINAL DISPOSITION).
9          Protected Material must be stored and maintained by a Receiving Party at
10   a location and in a secure manner that ensures that access is limited to the persons
11   authorized under this Order.
12         7.2      Disclosure of “CONFIDENTIAL” Information or Items. Unless
13   otherwise ordered by the court or permitted in writing by the Designating Party,
14   a Receiving Party may disclose any information or item designated
15   “CONFIDENTIAL” only to:
16                  (a) the Receiving Party’s Outside Counsel of Record in this Action,
17   as well as employees of said Outside Counsel of Record to whom it is reasonably
18   necessary to disclose the information for this Action;
19                  (b) the officers, directors, and employees (including House Counsel)
20   of the Receiving Party to whom disclosure is reasonably necessary for this Action
21   and who have signed the “Acknowledgment and Agreement to Be Bound”
22   (Exhibit A);
23                  (c) Experts (as defined in this Order) of the Receiving Party to whom
24   disclosure is reasonably necessary for this Action and who have signed the
25   “Acknowledgment and Agreement to Be Bound” (Exhibit A);
26                  (d) the court and its personnel;
27                  (e) court reporters and their staff;
28

                                                10
1                   (f) professional jury or trial consultants and Professional Vendors to
2    whom disclosure is reasonably necessary for this Action and who have signed the
3    “Acknowledgment and Agreement to Be Bound” (Exhibit A);
4                   (g) the author or recipient of a document containing the information
5    or a custodian or other person who otherwise possessed or knew the information;
6                   (h) during their depositions, witnesses, and attorneys for witnesses,
7    in the Action to whom disclosure is reasonably necessary provided: (1) the
8    deposing party requests that the witness sign the form attached as Exhibit 1
9    hereto; and (2) they will not be permitted to keep any confidential information
10   unless they sign the “Acknowledgment and Agreement to Be Bound” (Exhibit
11   A), unless otherwise agreed by the Designating Party or ordered by the court.
12   Pages of transcribed deposition testimony or exhibits to depositions that reveal
13   Protected Material may be separately bound by the court reporter and may not be
14   disclosed to anyone except as permitted under this Stipulated Protective Order;
15   and
16                  (i) any mediator or settlement officer, and their supporting
17   personnel, mutually agreed upon by any of the parties engaged in settlement
18   discussions.
19         7.3      Disclosure of “HIGHLY CONFIDENTIAL – ATTORNEYS’ EYES
20   ONLY” Information or Items. Unless otherwise ordered by the court or permitted
21   in writing by the Designating Party, a Receiving Party may disclose any
22   information or item designated “HIGHLY CONFIDENTIAL – ATTORNEYS’
23   EYES ONLY” only to:
24                  (a) the Receiving Party’s Outside Counsel of Record in this action,
25   as well as employees of said Outside Counsel of Record to whom it is reasonably
26   necessary to disclose the information for this litigation;
27                  (b) Experts of the Receiving Party (1) to whom disclosure is
28   reasonably     necessary    for   this   litigation,   (2)   who   have   signed   the

                                                11
1    “Acknowledgment and Agreement to Be Bound” (Exhibit A), and (3) as long as
2    the Expert is not a current officer, director, employee, or ordinary-course-of-
3    business contractor of a Party or of a competitor of a Party or anticipated to
4    become one;
5                  (c) the court and its personnel;
6                  (d) court reporters and their staff, professional jury or trial
7    consultants, mock jurors, and Professional Vendors to whom disclosure is
8    reasonably necessary for this litigation and who have signed the
9    “Acknowledgment and Agreement to Be Bound” (Exhibit A); and
10                 (e) the author or recipient of a document containing the information
11   or a custodian or other person who otherwise possessed or knew the information.
12   8.    PROTECTED           MATERIAL          SUBPOENAED           OR      ORDERED
13         PRODUCED IN OTHER LITIGATION
14         If a Party is served with a subpoena or a court order issued in other litigation
15   that compels disclosure of any information or items designated in this Action as
16   “CONFIDENTIAL” or “HIGHLY CONFIDENTIAL – ATTORNEYS’ EYES
17   ONLY” that Party must:
18                 (a) promptly notify in writing the Designating Party. Such
19   notification shall include a copy of the subpoena or court order;
20                 (b) promptly notify in writing the party who caused the subpoena or
21   order to issue in the other litigation that some or all of the material covered by the
22   subpoena or order is subject to this Protective Order. Such notification shall
23   include a copy of this Stipulated Protective Order; and
24                 (c) cooperate with respect to all reasonable procedures sought to be
25   pursued by the Designating Party whose Protected Material may be affected.
26         If the Designating Party timely seeks a protective order, the Party served
27   with the subpoena or court order shall not produce any information designated in
28   this action as “CONFIDENTIAL” or “HIGHLY CONFIDENTIAL –

                                              12
1    ATTORNEYS’ EYES ONLY” before a determination by the court from which
2    the subpoena or order issued, unless the Party has obtained the Designating
3    Party’s permission. The Designating Party shall bear the burden and expense of
4    seeking protection in that court of its confidential material and nothing in these
5    provisions should be construed as authorizing or encouraging a Receiving Party
6    in this Action to disobey a lawful directive from another court.
7    9.    A NON-PARTY’S PROTECTED MATERIAL SOUGHT TO BE
8          PRODUCED IN THIS LITIGATION
9                 (a) The terms of this Order are applicable to information produced
10   by a Non-Party in this Action and designated as “CONFIDENTIAL” or
11   “HIGHLY CONFIDENTIAL – ATTORNEYS’ EYES ONLY.” Such
12   information produced by Non-Parties in connection with this litigation is
13   protected by the remedies and relief provided by this Order. Nothing in these
14   provisions should be construed as prohibiting a Non-Party from seeking
15   additional protections.
16                (b) In the event that a Party is required, by a valid discovery request,
17   to produce a Non-Party’s confidential information in its possession, and the Party
18   is subject to an agreement with the Non-Party not to produce the Non-Party’s
19   confidential information, then the Party shall:
20                      (1) promptly notify in writing the Requesting Party and the
21   Non-Party that some or all of the information requested is subject to a
22   confidentiality agreement with a Non-Party;
23                      (2) promptly provide the Non-Party with a copy of the
24   Stipulated Protective Order in this Action, the relevant discovery request(s), and
25   a reasonably specific description of the information requested; and
26                      (3) make the information requested available for inspection by
27   the Non-Party, if requested.
28

                                             13
1                 (c) If the Non-Party fails to object or seek a protective order from
2    this court within 14 days of receiving the notice and accompanying information,
3    the Receiving Party may produce the Non-Party’s confidential information
4    responsive to the discovery request. If the Non-Party timely seeks a protective
5    order, the Receiving Party shall not produce any information in its possession or
6    control that is subject to the confidentiality agreement with the Non-Party before
7    a determination by the court. Absent a court order to the contrary, the Non-Party
8    shall bear the burden and expense of seeking protection in this court of its
9    Protected Material.
10   10.   UNAUTHORIZED DISCLOSURE OF PROTECTED MATERIAL
11         If a Receiving Party learns that, by inadvertence or otherwise, it has
12   disclosed Protected Material to any person or in any circumstance not authorized
13   under this Stipulated Protective Order, the Receiving Party must immediately (a)
14   notify in writing the Designating Party of the unauthorized disclosures, (b) use its
15   best efforts to retrieve all unauthorized copies of the Protected Material, (c)
16   inform the person or persons to whom unauthorized disclosures were made of all
17   the terms of this Order, and (d) request such person or persons to execute the
18   “Acknowledgment and Agreement to Be Bound” that is attached hereto as Exhibit
19   A.
20   11.   INADVERTENT PRODUCTION OF PRIVILEGED OR OTHERWISE
21         PROTECTED MATERIAL
22         When a Producing Party gives notice to Receiving Parties that certain
23   inadvertently produced material is subject to a claim of privilege or other
24   protection, the obligations of the Receiving Parties are those set forth in Federal
25   Rule of Civil Procedure 26(b)(5)(B). This provision is not intended to modify
26   whatever procedure may be established in an e-discovery order that provides for
27   production without prior privilege review. Pursuant to Federal Rule of Evidence
28   502(d) and (e), insofar as the parties reach an agreement on the effect of disclosure

                                              14
1    of a communication or information covered by the attorney-client privilege or
2    work product protection, the parties may incorporate their agreement in the
3    stipulated protective order submitted to the court.
4    12.   MISCELLANEOUS
5          12.1 Right to Further Relief. Nothing in this Order abridges the right of
6    any person to seek its modification by the Court in the future.
7          12.2 Right to Assert Other Objections. By stipulating to the entry of this
8    Protective Order, no Party waives any right it otherwise would have to object to
9    disclosing or producing any information or item on any ground not addressed in
10   this Stipulated Protective Order. Similarly, no Party waives any right to object on
11   any ground to use in evidence of any of the material covered by this Protective
12   Order.
13         12.3 Filing Protected Material. Without written permission from the
14   Designating Party or a court order secured after appropriate notice to all interested
15   persons, a Party may not file in the public record in this action any Protected
16   Material. A Party that seeks to file under seal any Protected Material must comply
17   with Local Civil Rule 79-5. Protected Material may only be filed under seal
18   pursuant to a court order authorizing the sealing of the specific Protected Material
19   at issue. Pursuant to Civil Local Rule 79-5, a sealing order will issue only upon a
20   request establishing that the Protected Material at issue is privileged, protectable
21   as a trade secret, or otherwise entitled to protection under the law. If a Receiving
22   Party’s request to file Protected Material under seal pursuant to Civil Local Rule
23   79-5(e) is denied by the court, then the Receiving Party may file the information
24   in the public record unless otherwise instructed by the court.
25   13.   FINAL DISPOSITION
26         After the final disposition of this Action, as defined in Section 4, within 60
27   days of a written request by the Designating Party, each Receiving Party must
28   return all Protected Material to the Producing Party or destroy such material. As

                                              15
1    used in this subdivision, “all Protected Material” includes all copies, abstracts,
2    compilations, summaries, and any other format reproducing or capturing any of
3    the Protected Material. Whether the Protected Material is returned or destroyed,
4    the Receiving Party must submit a written certification to the Producing Party
5    (and, if not the same person or entity, to the Designating Party) by the 60 day
6    deadline that (1) identifies (by category, where appropriate) all the Protected
7    Material that was returned or destroyed and (2) affirms that the Receiving Party
8    has not retained any copies, abstracts, compilations, summaries or any other
9    format reproducing or capturing any of the Protected Material. Notwithstanding
10   this provision, Counsel are entitled to retain an archival copy of all pleadings,
11   motion papers, trial, deposition, and hearing transcripts, legal memoranda,
12   correspondence, deposition and trial exhibits, expert reports, attorney work
13   product, and consultant and expert work product, even if such materials contain
14   Protected Material. Any such archival copies that contain or constitute Protected
15   Material remain subject to this Protective Order as set forth in Section 4
16   (DURATION).
17   14.   VIOLATION
18         Any violation of this Order may be punished by appropriate measures
19   including, without limitation, contempt proceedings and/or monetary sanctions.
20
21   DATED: 10/9/2019             _____________________________________
22                                        Alexander F. MacKinnon
                                          United States Magistrate Judge
23
24
25
26
27
28

                                            16
1         IT IS SO STIPULATED, THROUGH COUNSEL OF RECORD.
2
3
4                             KNOBBE, MARTENS, OLSON & BEAR, LLP
5
     Dated: October 9, 2019   By: /s/ Jason A. Champion
6                                Lynda J. Zadra-Symes
                                 Jason A. Champion
7                                Jacob R. Rosenbaum
8                             Attorneys for Defendant, HYPERKIN INC.
9
10                            BROWNE GEORGE ROSS LLP
11
     Dated: October 9, 2019   By: /s/ Eric. C. Lauritsen (with permission)
12                                Keith J. Wesley
                                  David D. Kim
13                                Eric C. Lauritsen
                                  Milin Chun
14
                              Attorneys for Plaintiff, ATARI INTERACTIVE,
15                            INC.
16
17
18
19
20
21
22
23
24
25
26
27
28

                                      17
1                                         EXHIBIT A
2            ACKNOWLEDGMENT AND AGREEMENT TO BE BOUND
3          I, _____________________________ [print or type full name], of
4    _________________ [print or type full address], declare under penalty of perjury
5    that I have read in its entirety and understand the Stipulated Protective Order that
6    was issued by the United States District Court for the Central District of
7    California on [date] in the case of ___________ [insert formal name of the case
8    and the number and initials assigned to it by the court]. I agree to comply with
9    and to be bound by all the terms of this Stipulated Protective Order and I
10   understand and acknowledge that failure to so comply could expose me to
11   sanctions and punishment in the nature of contempt. I solemnly promise that I
12   will not disclose in any manner any information or item that is subject to this
13   Stipulated Protective Order to any person or entity except in strict compliance
14   with the provisions of this Order.
15         I further agree to submit to the jurisdiction of the United States District
16   Court for the Central District of California for enforcing the terms of this
17   Stipulated Protective Order, even if such enforcement proceedings occur after
18   termination of this action.
19         I hereby appoint __________________________ [print or type full name]
20   of _______________________________________ [print or type full address and
21   telephone number] as my California agent for service of process in connection
22   with this action or any proceedings related to enforcement of this Stipulated
23   Protective Order.
24   Date: ______________________________________
25   City and State where sworn and signed: _________________________________
26   Printed name: _______________________________
27
28   Signature: __________________________________

                                             16
